Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the interview with Ms. Caitlin Ploch on 3 January 2022 to amend the claims as following:

In the claims:
1. (CURRENTLY AMENDED)  A system for remotely monitoring intoxication of a user, the system comprising: 
a transdermal alcohol sensing device configured to be coupled to at least one of a wrist region and an ankle region of the user, the transdermal alcohol sensing device comprising: 
a housing comprising a transdermal alcohol sensor, wherein the housing is configured to receive a set of samples from a skin surface of the user; 
a wristband coupled to the housing and configured to be coupled to the user in a coupled configuration and in a set of multiple tightness settings, wherein the wristband comprises: 
a fastener; 
a tightness detection subsystem configured to detect a parameter associated with the fastener in the coupled configuration;  
a processing system at least partially arranged in the housing, wherein the processing system is configured to:
determine an intoxication metric based on the set of samples; 
transmit a first notification based on the intoxication metric; 
determine a particular tightness setting of the set of multiple tightness settings based on the parameter;
compare the particular tightness setting with a predetermined tightness setting associated with the user; and
in an event that the particular tightness setting is not equal to the predetermined tightness setting, transmit a second notification to the user.

10. (CURRENTLY AMENDED) A method for remotely monitoring intoxication of a user, the method comprising: 
at a transdermal alcohol sensing device coupled to at least one of a wrist region and an ankle region of the user, wherein the transdermal alcohol sensing device comprises a transdermal alcohol sensor and a wristband: 
receiving a set of samples from a skin surface of the user; 
at a processing system at least partially arranged at the transdermal alcohol sensing device: 
determining a set of signal values at a sensor of the transdermal alcohol sensing device based on the set of samples; 
determining an intoxication metric based on the set of signal values; 
receiving a first value of a wristband fastening parameter from the transdermal alcohol sensing device, wherein the wristband fastening parameter is associated with a tightness setting of a set of multiple tightness settings of the wristband 
determining that the first value is different than a predetermined value;
transmitting a notification to the user associated with the wristband fastening parameter.

Reasons for Allowance
3.	Claims 1-21 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
The claims are allowed because the cited prior art does not teach or suggest, either alone or in combination in claim 1: “determine a particular tightness setting of the set of multiple tightness settings based on the parameter; compare the particular tightness setting with a predetermined tightness setting associated with the user; and in an event that the particular tightness setting is not equal to the predetermined tightness setting, transmit a second notification to the user” in combination with the remaining of the claimed limitations.
In claim 13: “receiving a first value of a wristband fastening parameter from the transdermal alcohol sensing device, wherein the wristband fastening parameter is associated with a tightness setting of a set of multiple tightness settings of the wristband; determining that the first value is different than a predetermined value; transmitting a notification to the user associated with the wristband fastening parameter.” in combination with the remaining of the claimed limitations.
Considering the claims, the best prior art found during examination is Moeller (US 2018/0209955) which teaches a system for remotely monitoring intoxication of a user [0019, 0062-0069] comprising: a transdermal alcohol sensing device coupled to a wrist region of the user [E.g. Fig. 1: transdermal alcohol sensor device 200]; the transdermal alcohol sensing device comprising: a housing [see Figs. 1 and 2] comprising a transdermal alcohol sensor [E.g. 0019]; wherein the transdermal alcohol sensing device receives a sample from a skin surface of the user [E.g. 0019: assessing drinking behavior to predict when the consumption of alcohol is likely to result in a feeling of being hungover, the method comprising the following steps: (a) obtaining a first objective transdermal alcohol response curve of a user for a first drinking event, wherein the first objective transdermal alcohol response curve is obtained using a transdermal alcohol sensor device; (b) querying the user about the user's subjective feelings about being hungover from the first drinking event; (c) correlating the user's subjective feelings of being hungover to the first objective transdermal alcohol response curve; (d) monitoring the user during a second drinking event to obtain a second objective transdermal alcohol response curve using the transdermal alcohol sensor device, 0062: the steps of the method may be repeated during subsequent drinking events to establish ranges of intoxication. These steps may be repeated for each drinking event measured by the transdermal alcohol sensor device. The repeated steps may then be used to establish multiple correlation standards that would then be collated into intoxication intervals, 0065-0069]; determining an intoxication metric based on the set of samples and transmit a notification based on the intoxication metric [E.g. 0059: notification to the user about a second drinking event may be based on the BAC level of the user during the second drinking event and the correlating factor derived from the correlation between the user's subjective feelings of intoxication relating to the first drinking event and the peak BAC level from the first drinking event. For example, notification step 405 may comprise providing an intoxication alert to the user during the second drinking event if the transdermal alcohol sensor device detects a BAC that meets or exceeds the correlating factor obtained in correlating step 403. For example, referring now to FIG. 7, there is shown one embodiment of an intoxication alert that appears on the user interface device when the user reaches 0.09% BAC. In this particular example, the correlation would have previously established a standard that the user felt "Impaired" at a level of 0.09% BAC, and the alert would appear on the user interface device once the user reaches a 0.09% BAC level as measured by the transdermal alcohol sensor device. Even if the BAC from the second drinking event has not met or exceeded the correlation factor, the user interface device may display some sort of textual notification of status; 0044, 0061-0065, 0019, Figs. 6-9].
The other best prior art found during examination is Zdeblick et al. (US 2016/0324442) which teaches by detecting the wearer's 100 blood flow, the wearable system may be able to determine that the loose wearable component 102 is being worn too tight, and inform the wearer 100 of this fact [0131].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689